SUPPLEMENT DATED AUGUST 1, 2016 TO THE PROSPECTUS, SUMMARY PROSPECTUSES AND STATEMENT OF ADDITIONAL INFORMATION OF THE FUNDS VIKING MUTUAL FUNDS Viking Tax-Free Fund for Montana (Class A) (Ticker: VMTTX) Viking Tax-Free Fund for North Dakota (Class A) (Ticker: VNDFX) (collectively, the “Funds”) Prospectus dated April 30, 2016 (the “Prospectus”) Summary Prospectuses dated May 4, 2016 (each a “Summary Prospectus”) Statement of Additional Information dated April 30, 2016 (the “SAI”) A. Changes to Fund Summaries and Summary Prospectuses For each Fund, (i) the Fund Summary included in the Prospectus and (ii) the applicable Summary Prospectus are revised as follows: (1) Viking Tax-Free Fund for Montana (a) The first paragraph (including the two bullet points that are included therein) set forth under the heading “Principal Investment Strategies” is deleted in its entirety and replaced with the following: “To pursue its objective, the Fund normally invests at least 80% of its net assets (including any borrowings for investment purposes) in municipal securities that pay interest free from (a)federal income taxes, including the federal alternative minimum tax, and (b)Montana personal income taxes.” (b) The reference to “Standard and Poor’s Ratings Services” in the sixth paragraph under the heading “Principal Investment Strategies” is deleted and replaced with a reference to “S&P Global Ratings.” (2) Viking Tax-Free Fund for North Dakota (a) The first paragraph (including the two bullet points that are included therein) set forth under the heading “Principal Investment Strategies” is deleted in its entirety and replaced with the following: “To pursue its objective, the Fund normally invests at least 80% of its net assets (including any borrowings for investment purposes) in municipal securities that pay interest free from (a)federal income taxes, including the federal alternative minimum tax, and (b)North Dakota personal income taxes.” (b) The reference to “Standard and Poor’s Ratings Services” in the sixth paragraph under the heading “Principal Investment Strategies” is deleted and replaced with a reference to “S&P Global Ratings.” B. Change to Legend for Summary Prospectuses The last sentence of the legend on the first page of the Summary Prospectus for each Fund is deleted and replaced with the following: “The Fund’s prospectus and statement of additional information, both dated April 30, 2016, as supplemented on August 1, 2016 (and as they may be further supplemented), are incorporated by reference into this summary prospectus and may be obtained, free of charge, at the website, phone number, or e-mail address noted above.” C. Change to Prospectus and SAI Share Class Conversions As of August 1, 2016, the Funds began offering Class I shares pursuant to a separate prospectus and statement of additional information dated August 1, 2016. In connection with the offering of Class I shares, the Prospectus and SAI are modified to reflect that shares of one class of a Fund may be converted to shares of another class of the same Fund, provided that you are eligible to buy that share class. Investors who hold Fund shares through a financial intermediary that does not have an agreement to make certain share classes of the Funds available or that cannot systematically support the conversion may not be eligible to convert their shares.
